                                            IN THE UNITED STATES DISTRICT COURT
                                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                 :
                          Ashley B. Bennett                      : Civil Action No. 20-cv-05841-AB
                                                                 :
                                                       Plaintiff,:
                                                                 :
                               vs.                               :       Jury Trial Demanded
                                                                 :
                          North Penn School District, et al.     :
                                                                 :
                                                   Defendants.:
                                                                 :

                                                                :
                          Amy L. Sacks                          :                          Civil Action
                                                                :                     No. 2:20-cv-06155-JS
                                                     Plaintiff, :
                                                                :
                               vs.                              :
                                                                :                     Jury Trial Demanded
                          Perkiomen Valley School District, et :
                          al.                                   :
                                                                :
                                                 Defendants. :
                                                                :

                                PLAINTIFFS BENNETT AND SACKS’ MOTION TO CONSOLIDATE
                                          PURSUANT TO F.R.C.P. 42 and L.R. 40.1

                                 Plaintiffs respectfully request this Honorable Court for an order consolidating the

                          above cases for joint management through disposition of Motions pursuant to Rules 12

                          and 56, as these cases have identical legal issues and strikingly similar factual issues.

                          These two lawsuits, seeking remedies under the First and Fourteenth Amendments to the

                          United States Constitution, were filed as a result illegal actions on behalf of public school

                          systems more concerned with stifling free speech than following their Constitutional

                          obligations.
THE BEASLEY FIRM, LLC      _________________________________________________________________
  1125 WALNUT STREET
 PHILADELPHIA, PA 19107
       215.592.1000
    215.592.8360 (FAX)
                           BENNETT V. NORTH PENN SCHOOL DISTRICT, ET AL. & SACKS V. PERKIOMEN VALLEY SCHOOL DISTRICT, ET AL.
 WWW.BEASLEYFIRM.COM          PLAINTIFFS BENNETT AND SACKS’ MOTION TO CONSOLIDATE PURSUANT TO F.R.C.P. 42 AND L.R. 40.1
                                 As there are common questions of law in both cases, as set forth in the

                          accompanying Memorandum of Law, consolidation is appropriate. A proposed Order is

                          attached.

                                                                       Respectfully submitted,

                                                                       THE BEASLEY FIRM, LLC



                                                               BY:     /s/ James E. Beasley, Jr.____________
                                                                       JAMES E. BEASLEY, JR., ESQUIRE
                                                                       1125 Walnut Street
                                                                       Philadelphia, PA 19107
                                                                       215.592.1000
                                                                       215.592.8360 (telefax)
                                                                       jim.beasley@beasleyfirm.com


                                                                       FRANCIS ALEXANDER LLC



                                                               BY:     /s/ AJ Fluehr____________________
                                                                       ALFRED J. (AJ) FLUEHR, ESQUIRE
                                                                       280 N. Providence Road | Suite 1
                                                                       Media, PA 19063
                                                                       T: (215) 341-1063
                                                                       F: (215) 500-1005
                                                                       aj@francisalexander.com

                                                                       Attorneys for Plaintiffs

                          Dated: 14 December 2020




THE BEASLEY FIRM, LLC                                      2
  1125 WALNUT STREET
 PHILADELPHIA, PA 19107   __________________________________________________________________
       215.592.1000
    215.592.8360 (FAX)
 WWW.BEASLEYFIRM.COM       BENNETT V. NORTH PENN SCHOOL DISTRICT, ET AL. & SACKS V. PERKIOMEN VALLEY SCHOOL DISTRICT, ET AL.
                              PLAINTIFFS BENNETT AND SACKS’ MOTION TO CONSOLIDATE PURSUANT TO F.R.C.P. 42 AND L.R. 40.1
